In my opinion the evidence was sufficient to permit the jury to find the existence of such facts as would give rise to a presumption of death. This is the only question presented. Since defendant made no motion for a new trial but prays here, in effect, for a judgment in its favor notwithstanding the verdict, the view of the evidence most favorable to plaintiff must be accepted. Thom v. N. P. Ry. Co. 190 Minn. 622,252 N.W. 660.
In order to raise a presumption of death there must be (a) a continued absence for a period of seven years; (b) no tidings must have been received during such absence; (c) the absence must be from the place of usual residence and abode; (d) the absence must be unexplained; and (e) due and diligent search for the missing person must have been made. See Carlson v. Equitable L. Assur. Soc. 188 Minn. 43, 45, 246 N.W. 370; Eklund v. Supreme Council, 152 Minn. 20, 24, 187 N.W. 826; Goodier v. Mutual L. Ins. Co. 158 Minn. 1, 7, 196 N.W. 662,34 A.L.R. 1383.
(a) It is undisputed that plaintiff's son has been continually absent for more than seven years; and (b) that no direct tidings have been received by those who naturally would hear from the son since his disappearance. (c) In my opinion the absence is from the usual place of residence and abode. It is admitted that the son lived with his parents in Mankato at the time of his original enlistment in the army in 1917. During his stay in the army he wrote numerous letters to his parents in Mankato. These were very friendly and contained frequent reference to "home" and "coming home." To me these letters indicate that the son considered his home and place of residence and abode to be with his parents. While in the army he was an itinerant, but always he thought of his home and place of abode as with his father and *Page 268 
mother. The majority opinion presumes that the son intended to and did abandon Mankato as his home and became a wanderer. There is absolutely no evidence to support this inference. Such an assumption cannot be made in the absence of evidence. Rather we should presume a lack of such intent on the son's part in view of the above mentioned letters. Cases cited and relied upon by the majority opinion where relatives, with whom the disappeared person had not made his residence, had received no tidings and where it was held that absence from such place was not absence from the usual place of abode are not in point. In this case the son's own parents, with whom he had resided before enlistment and to whose residence he referred as "home," did not receive tidings after 1920.
(d) In my opinion the jury could find the absence unexplained. No reason is given as to why the son, if alive, should have remained away from home since 1920 without sending tidings or communicating with his parents and his home. He never claimed a bonus of $500 from the state of Minnesota to which he was entitled by virtue of his having served in the war, nor did he claim a similar bonus from the federal government, though in some of his letters he made reference to the same. It is stipulated between counsel that the records of the United States War Department show that this son, G.N. White, enlisted in the army a second time under an assumed name, at Fort Douglas, Utah, October 14, 1924. It is to be noted that this stipulation is not to the effect that the son actually did enlist a second time but is merely a stipulation that the records show him to have made a second enlistment. Hence, even though it cannot now be questioned but that the records show this, it is still a question for the jury, using the stipulated fact as a substitute for proof, whether the son actually was alive in 1924 and reenlisted. True, the complaint states that the son enlisted in 1924, but this is denied by a general denial in the answer and so is put in issue. It seems to me that the jury might have chosen to disbelieve the records in view of plaintiff's testimony and the other facts and inferences which tended to show that the son had been absent and unheard from since 1920 and that if alive he *Page 269 
would have returned home or at least sent tidings. Taking the view of the evidence most favorable to plaintiff, as we must, this conclusion seems inescapable.
(e) I believe that the jury might find, considering the appearance, intelligence, and circumstances of this plaintiff, that the efforts he made in notifying the American Legion and the defendant insurance company offices of the son's disappearance constituted due and diligent search. It could be found, I believe, that a reasonable man in plaintiff's circumstances would do about what plaintiff did in an attempt to search for his son. In my opinion the jury's finding should be affirmed.